Exhibit 10.1

 



CLINICAL TRIAL AGREEMENT NO. AMI-201951

 

This clinical trial agreement (“Agreement”) is entered into this 24th day of
March 2015, by and between The Regents of the University of California, on
behalf of its Irvine campus, a California corporation with a place of business
at 5171 California Avenue, Suite 150, Irvine, CA 92697-7600 (hereinafter
referred to as the “Institution”) and Aethlon Medical, Inc. and its
subsidiaries, a Nevada corporation with a place of business at 9635 Granite
Ridge Drive, Suite 100, San Diego, CA. 92123, (hereinafter referred to as the
“Sponsor"), the Institution and Sponsor each being a “party“ and hereinafter
collectively referred to as the “Parties”.

 

WITNESSETH

 

WHEREAS, Sponsor is interested in supporting a clinical trial by providing
financial support;

 

WHEREAS, the Institution acknowledges and affirms that it is familiar with and
understands the regulations of the United States Food and Drug Administration
governing clinical trials and that it is capable of complying with such
regulations as applicable to this trial; and

 

WHEREAS, the Institution and Sponsor have entered into this Agreement in order
to set forth the terms pursuant to which a clinical trial shall be performed by
the Institution.

 

NOW THEREFORE, the Parties agree as follows:

 

1.SCOPE OF WORK    

A.The Institution shall exercise reasonable efforts to conduct the
investigator-initiated clinical trial (“Clinical Trial”) set forth in the
protocol entitled "Plasma Exosome Concentration in Cancer Patients Undergoing
Treatment" ("Protocol"), in accordance with this Agreement. The Protocol, which
is approved by the Sponsor and the Institution’s Institutional Review Board
(“IRB”), is attached hereto as Exhibit A and incorporated by reference (along
with any approved subsequent modifications). In the event of any conflict
between the terms of this Agreement and the Protocol, the terms of this
Agreement shall govern.

 

 

 



1

 

 

2.PRINCIPAL INVESTIGATOR

 

The Institution's principal investigator shall be Edward Nelson, M.D.
("Principal Investigator") who shall be responsible for the direction of the
Clinical Trial in accordance with applicable Institution policies. If, for any
reason, (s)he is unwilling or unable to continue to serve as the Principal
Investigator and a successor, acceptable to both the Institution and Sponsor, is
not available, this Agreement may be terminated by either party in accordance
with the provisions of Paragraph A of Section 13.

 

3.PERIOD OF PERFORMANCE

 

This Agreement shall commence on March 24, 2015 and shall continue through March
23, 2020, unless extended by mutual written agreement of the Parties or unless
sooner terminated pursuant to Paragraph A of Section 13.

 

4.RECORDKEEPING, REPORTING AND ACCESS

 



 A.The Institution shall notify Sponsor of each serious adverse event
encountered in the Clinical Trial within twenty-four (24) hours of becoming
aware of it.     B.The Institution shall, in a timely manner, prepare and
maintain complete and accurate written records related to the Clinical Trial
(“Records”).    

D.The Institution will provide the Sponsor with quarterly updates concerning the
progress of the Clinical Trial. Upon completion of Clinical Trial, or earlier
termination of this Agreement, the Institution will provide a final written
report (“Final Report”) to Sponsor describing the outcomes of the work
performed.

 

 

 



2

 

 

 

 

5. COSTS, PAYMENT

 

A.As consideration for Institution’s performance of the Clinical Trial under the
terms of this Agreement, Sponsor agrees to pay Institution in accordance with
the terms of Exhibit B, which is attached hereto and incorporated by reference.

 

B.All costs set forth in Exhibit B shall remain firm for the duration of the
Clinical Trial, unless otherwise agreed to in writing by the Parties.

 

C.Checks shall be made payable to “The Regents of the University of California.”
Checks shall reference this Agreement number and shall be mailed to the address
shown in Exhibit B.

 

6.CONFIDENTIAL INFORMATION

 

A.The Institution shall not disclose or use for any purpose other than the
performance of the Clinical Trial any privileged records and other confidential
or proprietary information disclosed to the Institution by or on behalf of
Sponsor (“Confidential Information“). Confidential Information shall be marked
as confidential or, if not so marked, shall be treated as confidential if a
reasonable person involved in the conduct of clinical trials would reasonably
believe such information was a trade secret, confidential or proprietary
information of Sponsor. This obligation of non-disclosure and non-use shall not
apply to any Confidential Information:

 

(1)that is or becomes publicly available through no fault of the Institution;

 

(2)already known to the Institution prior to receipt from Sponsor, as shown by
Institution’s prior written records;

 

(3)disclosed to the Institution by a third-party without an obligation of
confidentiality;

 

(4)developed and/or discovered independently by Institution without reference to
and/or use of Confidential Information, as evidenced by written contemporaneous
documentation; and

 

(5)required to be released by any governmental entity with jurisdiction,
provided that the Institution gives notice to Sponsor at least ten (10) days (if
reasonably possible, and, if not, as many days as is reasonably possible) prior
to making such release of Confidential Information.

 

B.The obligations of the Institution under this Section shall survive the
termination of this Agreement for a period of five (5) years.

 

7. PRESENTATIONS AND PUBLICATIONS

 

A.The Institution may, consistent with scientific standards, disseminate the
results of the Clinical Trial through either presentation or publication
including, but not limited to, full papers, manuscripts, abstracts, poster
presentations, and oral presentations (“Publications”), but will not disclose
any Confidential Information without Sponsor' prior written consent.

 

B.Institution shall submit Publications to Sponsor for review thirty (30) days
prior to any publication. Sponsor may comment upon, but may not make any
editorial changes to, the results and conclusions set forth in the Publications;
however, if identified by Sponsor, the Institution will delete any of Sponsor's
Confidential Information that may be contained therein. In the event that
Sponsor determines patentable subject matter is disclosed in a Publication, it
shall immediately notify Institution and, if Institution concurs, such
Publication will be delayed: (a) for up to ninety (90) days to permit
preparation and filing of appropriate patent application(s); (b) until a patent
application thereon has been prepared and filed; or (c) until Institution and
Sponsor mutually agree in writing that no patent application(s) shall be
prepared or filed, whichever of (a), (b), or (c) is earlier in time.

 

 

 



3

 

 



8. INTELLECTUAL PROPERTY

 

A.Title to any inventions and discoveries conceived and reduced to practice in
the performance of the Clinical Trial ("Invention") shall be determined in
accordance with the rules of inventorship under United States Patent law in
effect at the time of the invention. Sponsor shall own each Invention made
solely by one or more inventors under an obligation to assign inventions to
Sponsor (“Sponsor Inventions”). Institution shall own each Invention made solely
by one or more inventors under an obligation to assign inventions to Institution
(“Institution Inventions”). The Parties shall jointly own each Invention jointly
made by one or more inventors under an obligation to assign inventions to the
Institution and one or more inventors under an obligation to assign inventions
to Sponsor (“Joint Inventions”). Each party shall make all decisions concerning,
and shall bear all expenses of, the patenting of, and the maintenance of patents
on, each Invention that it owns and shall own the resulting applications and
patents. In the case of Joint Inventions, the Parties shall enter into good
faith negotiations concerning the patenting thereof and the maintenance of
patents thereon.



 

 B.To the extent that Institution has the legal right to do so, Sponsor shall be
given a time-limited first right to negotiate an exclusive, worldwide,
royalty-bearing commercial license to all rights, title and interest which
Institution may have or obtain in Joint Inventions and in Institution
Inventions, with such license to include the right to make, use and sell such
Inventions.     C.Institution shall promptly disclose to Sponsor in writing any
Joint Inventions and Institution Inventions. Sponsor shall hold such disclosure
on a confidential basis and will not disclose the information to any third party
without consent of the Institution. Sponsor shall advise Institution in writing
within sixty (60) days of disclosure to Sponsor whether it wishes to secure a
commercial license for any such Inventions. If Sponsor elects to secure such a
license, Sponsor shall assume all costs associated with securing and maintaining
patent protection for such Invention(s), whether Letters Patent issue or not.
Sponsor shall have ninety (90) days from the date of election to conclude a
license agreement with Institution. Said license shall contain reasonable terms,
and shall require diligent performance by Sponsor for the timely commercial
development and early marketing of such Inventions, and include Sponsor's
continuing obligation to pay patent cost. If such license agreement is not
concluded in said period, Institution has no further obligations to Sponsor. If
Sponsor does not elect to secure such license, rights to the Inventions
disclosed hereunder shall be disposed of in accordance with Institution policies
with no further obligation to Sponsor.

 

D.Nothing contained in this Agreement shall be deemed to grant, either directly
or by implication, estoppel or otherwise, any license under any patents, patent
applications or other proprietary interests of any other invention, discovery or
improvement of either party.

 

9.PUBLICITY

 

Neither party shall use the other party's name in advertising nor publicity,
without the prior written permission of the other party, except as required by
law (and, in such case, only with ten (10) days prior notice to the other party
(if reasonably possible, and, if not, as many days as is reasonably possible).
If the relationship is deemed material under U.S. securities law, the parties
recognize any required public disclosure shall be on a timely basis. Such prior
permission shall not be unreasonably withheld. Institution, as an
instrumentality of the State of California, is subject to a State requirement
that the Institution make available the terms and conditions of its contracts.
Sponsor acknowledges that Institution maintains a publicly accessible listing of
all proposals and awards; the listing includes the name of the campus, sponsor,
award amount, begin and end dates, principal investigator and co-investigator’s
name, project type, award instrument, descriptive project title, indirect cost
rate, account and fund number, department and academic discipline. The actual
contract agreement must be released upon request, although portions of the
document may be withheld when redaction meets one of the legal exemptions under
the California Public Records Act. As such, the general terms and conditions of
this Agreement will be released to the public upon request, although portions of
the scope of work may be withheld to the extent that patentable inventions are
so disclosed.

 

 



4

 

 

 

10.APPLICABLE LAW

 

This Agreement shall be governed by the laws of the State of California without
regard to any conflict of laws provisions.

 

11. NOTICE

 

Any notice required or permitted by this Agreement shall be in writing and
delivered by hand or sent by registered or certified mail, postage prepaid,
return receipt requested, or by nationally recognized overnight delivery
service, delivery charges prepaid, in each case addressed to the party to
receive such notice at the address set forth below or such other address as is
subsequently specified in writing in accordance with this Section. Such notice
shall be deemed given or provided as of the date of such hand delivery or date
of sending.

 

IF TO SPONSOR:

Aethlon Medical, Inc.

9635 Granite Ridge Drive, Suite 100

San Diego, CA. 92123

Attention: Jim Joyce, CEO 858-459-7800 x301

 



IF TO INSTITUTION:

 

University of California, Irvine

Office of Research, Sponsored Projects Administration

5171 California Avenue, Suite 150

Irvine, CA 92697-7600

Attention: Chris Abernethy, Principal C&G Officer, 949-824-1749

 

If sent via overnight delivery service to Institution, then to:

 

University of California, Irvine

Office of Research, Sponsored Projects Administration

5171 California Avenue, Suite 150

Irvine, CA 92617-3067

Attention: Chris Abernethy, Principal C&G Officer, 949-824-1749

 

12.INDEMNIFICATION AND INSURANCE

 

A. The Institution shall indemnify, defend, and hold harmless Sponsor and its
officers, directors, employees and agents (collectively "Sponsor Indemnitees")
against and from any and all claims, actions, suits, proceedings and
investigations (“Claims”) arising out of, or in connection with, the Clinical
Trial, but only in proportion to and to the extent that such Claims are due or
claimed to be due to the negligent acts or omissions of Institution, its
officers, employees or agents. Sponsor Indemnitees shall: (i) promptly notify
the Institution of any Claims for which such Sponsor Indemnitees may seek
indemnification hereunder, (ii) permit the Institution to conduct and exercise
sole control of the defense (including all decisions relative to litigation,
appeal or settlement) thereof, and (iii) fully cooperate and assist the
Institution in such defense, at the Institution’s expense; provided, however,
that the Institution shall not settle such Claims which admits fault or
wrongdoing on the part of any of the Sponsor Indemnitees without obtaining the
Sponsor Indemnitees’ prior written consent, which will not be unreasonably
withheld.

 

 

 



5

 

 

B.The Sponsor shall indemnify, defend, and hold harmless the Institution, its
officers, agents and employees (collectively “Institution Indemnitees”) against
and from any and all claims, actions, suits, proceedings and investigations
(“Claims”) arising our of, or in connection with, the Clinical Trial, but only
in proportion to and to the extent that such Claims are due or claimed to be due
to the negligent acts or omissions of Sponsor, its officers, directors,
employees or agents. The Institution Indemnitees shall: (i) promptly notify the
Sponsor of any Claim for which such Institution Indemnitee may seek
indemnification hereunder, (ii) permit the Sponsor to conduct and exercise sole
control of the defense (including all decisions relative to litigation, appeal
or settlement) thereof, and (iii) fully cooperate and assist the Sponsor in such
defense, at the Sponsor’s expense; provided, however, that the Sponsor shall not
settle such Claim which admits fault or wrongdoing on the part of any of the
Institution Indemnitees without obtaining the Institution Indemnitees’ prior
written consent, which will not be unreasonably withheld.

 

C.Each party certifies that it maintains a policy or program of insurance or
self-insurance at levels sufficient to support the indemnification obligations
assumed herein. Upon request, evidence of a party’s insurance or self-insurance
shall be provided to the other party. Unless a party is self-insured, it shall
name the other party as an additional insured party under its insurance policies
and shall provide notice to the other party within thirty (30) days of any
change in or cancellation of its coverage.

 

13.TERMINATION

 

A.This Agreement may be terminated by either party for any reason upon not less
than thirty (30) days prior written notice to the other.

 

B.Within sixty (60) days of the effective date of the termination, the
Institution shall return to Sponsor any funds paid by Sponsor that were not
expended or irrevocably committed by the Institution prior to said date.

 

C.Termination of this Agreement shall not affect the rights and obligations of
the Parties accrued prior to the effective date of the termination. The rights
and obligations under Sections 4, 6, 7, 8, 9, 11, 12, 17 and 18 shall survive
the termination or expiration of this Agreement.

 

14. ASSIGNMENT

 

Neither this Agreement nor any rights and obligations hereunder may be assigned
by the Institution without the written consent of Sponsor, which will not be
unreasonably withheld.

 

15. INDEPENDENT CONTRACTOR

 

The relationship of the Parties is that of independent contractors. Neither
party is the partner, joint venturer, nor agent of the other and neither party
has authority to make any statement, representation, commitment, or action of
any kind which purports to bind the other without the other party’s prior
written authorization.

 

16. CHANGES TO AND DEVIATIONS FROM THE PROTOCOL

 

A.If, at any time, changes in the Protocol appear desirable, such changes may be
made by the Institution with the prior written consent of Sponsor.

 

B.If, during the performance of the Clinical Trial, generally accepted standards
of clinical trial studies and medical practice relating to the safety of the
Subjects requires a deviation from the Protocol, such standards shall be
followed. In such case, the party aware of the need for a deviation from the
Protocol shall promptly inform the other party in writing of the facts
necessitating such deviation.

 

 

 



6

 

 

17.CONFORMANCE WITH APPLICABLE LAW

 

A.The Institution shall perform the Clinical Trial in conformance with generally
accepted standards of good clinical practice, the Protocol and all applicable
Federal, state and local government laws and regulations and applicable ICH
guidelines governing the performance of clinical investigations, including, but
not limited to, the Federal Food, Drug and Cosmetic Act and regulations of the
FDA. All shipments of diagnostic specimens obtained as the result of the
performance of a Clinical Trial shall comply with all applicable Federal
regulations including, but not limited to, 49 CFR Part 173, such as 49 CFR
173.199 (if applicable), and the Institution shall execute any declarations
required in connection therewith on forms provided, or approved, by Sponsor.

 

B.The Institution hereby certifies that, as of the date of enrollment of each
individual participating in the Clinical Trial (a “Subject”), it will obtain
from each such Subject an authorization that meets the requirements of the
privacy rule issued under the Health Insurance Portability and Accountability
Act of 1996 ("HIPAA Privacy Rule") set forth at 45 CFR 164.508(b) and (c). Such
authorization shall permit (i) all necessary uses of the individual's "protected
health information", as that term is defined in the HIPAA Privacy Rule, 45 CFR
164.501, by the Institution as part of the Clinical Trial and (ii) delivery of
reports that may contain some protected health information by the Institution to
Sponsor and its authorized agents and the Clinical Trial team and other
professionals involved in the Clinical Trial for purposes relating to the
Clinical Trial or other purposes permitted by law under the randomization number
assigned to the Subject. Such reports shall not contain the Subject’s name,
address, telephone number, social security number or number assigned by the
Institution or healthcare insurer to the Subject for the purposes of billing and
locating medical records.

 

18.SEVERABILITY

 

The invalidity or unenforceability of any term or provision of this Agreement
shall not affect the validity or enforceability of any other term or provision
hereof.

 

19.WAIVER; MODIFICATION OF AGREEMENT

 

No waiver, amendment, or modification of any of the terms of this Agreement
shall be valid unless in writing and signed by authorized representatives of
each party. Failure by either party to enforce any rights under this Agreement
shall not be construed as a waiver of such rights nor shall a waiver by either
party in one or more instances be construed as constituting a continuing waiver
or as a waiver in other instances.

 

[THIS REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 



7

 

 

 

 

20.ENTIRE AGREEMENT

 

This Agreement represents the entire understanding of the Parties and supersedes
all prior negotiations, representations or agreements, either written or oral,
with respect to the subject matter hereof.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate by
proper persons thereunto duly authorized.

 



Aethlon Medical, Inc.   THE REGENTS OF THE UNIVERSITY OF CALIFORNIA            
By:   By: (signature)   (signature)             (print or type name)   (print or
type name)       Title:   Title:       Date:   Date:                 PRINCIPAL
INVESTIGATOR           I have read this Agreement and understand my obligations
hereunder.           By:     (signature)                 (print or type name)  
        Title:           Date:      

 

 

 



8

 

 

 

EXHIBIT A

 

 

PROTOCOL

 

 

 

 

 

 

 

 

 



9

 

 

EXHIBIT B

 

PART I: PAYEE INFORMATION

 

Project:Plasma Exosome Concentration in Cancer Patients Undergoing Treatment    
 Effective Period:From 3/24/15 To 3/23/20      Investigator:Edward Nelson, M.D.
     Institution:University of California, Irvine      Payee:The Regents of the
University of California                     Tax ID: 95-2226406      Mailing
Address:UCI Contracts & Grants Accounting   BioSci III, Suite 1400   Irvine, CA
92697-1050   Attention: Rebecca Tangen, Manager/Principal Accountant        

 



 

PART II: PAYMENT INSTRUCTIONS AND DETAILED BUDGET

 

As consideration for performance under the terms of this Agreement, Sponsor
agrees to pay the Institution a total sum of $178,226. Actual charges shall be
based upon a rate of $3,359 per Subject. The maximum sum assumes completion of
45 Subjects in accordance to the work set forth in the Protocol. A one time,
non-refundable start-up fee of $19,032.30 (which includes institutional
overhead) will be made within 30 days of full execution of the Agreement.
Subsequent payments will be made quarterly, within forty-five (45) days of the
end of each calendar quarter, on a completed visit per subject. Invoices for the
annual renewal fee shall be sent to Aethlon within two (2) months from the date
of incurrence of the invoice item. Payment includes all applicable overhead.
Checks will be made payable to Payee as listed above and will be sent to the
address as listed under Payee.

 

 

 

 

 

 



10

 

